DETAILED ACTION
1.	The communication is in response to the application received 03/30/2021, wherein claims 1-7 are pending and are examined as follows. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 03/30/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Smits US 2022/0220708 A1 (with reference to WO 2020/229534 A1) , in view of Muehlbauer et al. US 2015/0108811 A1, and in further view of Kovanen et al. US 2021/0156119 A1, hereinafter referred to as Smits, Muehlbauer, and Kovanen, respectively. 
Regarding claim 1, Smits discloses “A backhoe camera assembly for enhancing visibility of a work area for a backhoe operator, said assembly comprising: a camera unit being pivotally attached to a bucket of a backhoe wherein said camera unit is configured to capture imagery of a work area beneath the bucket [Refer to Figs. 6-7 and corresponding text, where camera 103 is placed and fastened onto the bucket 120, for example, for capturing images of a work area near the bucket. The camera arrangement as depicted allows for the camera to pivot with the bucket]; a display being coupled to the backhoe [Smit’s assistance system comprises a monitor 131 that displays images or videos from camera 103 (¶0033)], said display being oriented to face a seat in the backhoe wherein said display is configured to be visible to the operator [¶0033 also notes that monitor 131 is arranged in the interior of vehicle 200 (Fig. 7) within the FOV of the user. As illustrated in Fig. 7, the user sits in the interior part of the vehicle; hence, monitor 131 must be oriented to face a seat where the user is sitting] said display being in communication with said camera unit thereby facilitating said display to display imagery captured by said camera unit wherein said display is configured to facilitate the operator to view the imagery [As depicted in Fig. 1, the monitor and the camera must be in communication with each other to provide captured images to the user];  However, Smits does not explicitly recite the following features, i.e. “a lifting unit being integrated into the seat of the backhoe such that said lifting unit adjusts a height of the seat wherein said lifting unit is configured to enhance the operator's ability to see the work area beneath the bucket of the backhoe; and a plurality of reflectors, each of said reflectors being positionable around the work area at strategic locations, each of said reflectors being comprised of a light reflecting material wherein each of said reflectors is configured to facilitate the operator to view the work area on each of said reflectors.”  Muehlbauer on the other hand from the same or similar field of endeavor is brought in to teach “a lifting unit being integrated into the seat of the backhoe such that said lifting unit adjusts a height of the seat wherein said lifting unit is configured to enhance the operator's ability to see the work area beneath the bucket of the backhoe;” [Reference Figs. 6, 7, and 7A regarding an adjustable seat support to adjust the height for a user of a backhoe (¶0003)] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the work vehicle assistance system disclosed by Smits to add the teachings of Muehlbaue as above in order to provide an operator of the work vehicle with an adjustable seat support (¶0002) such that the operator has optimal viewing of the backhoe while controlling its position at a work site (¶0003); such adjustments not only help improve job performance but also provide for enhanced safety of personnel. 
Smits and Muehlbauer however do not address “and a plurality of reflectors, each of said reflectors being positionable around the work area at strategic locations, each of said reflectors being comprised of a light reflecting material wherein each of said reflectors is configured to facilitate the operator to view the work area on each of said reflectors.”  Kovanen on the other hand from the same or similar field of endeavor is brought in to teach the aforementioned features. [Refer to the reflecting reference markers (RMX, with X = 1-3) arranged in a worksite shown in Fig. 2 with support in ¶0045-0046]  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the work vehicle systems disclosed by Smits and Muehlbauer to add the teachings of Kovanen as above to provide a plurality of reflecting markers on the ground around a work machine in order to help determine the machine’s location and orientation in a worksite so as to execute designed operations properly (¶0002-¶0004)
Regarding claim 2, Smits, Muehlbauer, and Kovanen teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Smits further discloses “wherein said camera unit comprises a mount being coupled to and extending away from a pivot point of the bucket such that said mount extends along a line being oriented parallel to a longitudinal axis of an arm of the backhoe to which the bucket is attached [See Figs. 6-7 with further reference to Fig. 6, where camera 103 of modular camera system 100 mounts to bucket 120. As shown, said camera seems to extend away from the bucket pivot point of vehicle 200. Further, said camera mount appears to be positioned parallel to the arm of said vehicle that attaches to the bucket], said mount having a distal end with respect to the pivot point.”  [Relative to the bucket pivot point, the camera mount appears to have a distal end (Fig. 7)]

Allowable Subject Matter
5.	Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:

3. The assembly according to claim 2, wherein said camera unit includes: a cylinder having a top end and a bottom end; a pair of pivots, each of said pivots being coupled to and extending upwardly from said top end, said pivots being spaced apart from each other, said distal end of said mount being positioned between said pivots; and a pin extending through each of said pivots and engaging said distal end of said mount such that said cylinder is pivotally retained on said mount, said cylinder pivoting on said mount when the backhoe is operated such that an axis extending through said top end and said bottom end of said cylinder is continually aligned with a vertical axis wherein said bottom end of said cylinder is configured to be continually directed toward the ground.  

4. The assembly according to claim 3, wherein said camera unit includes a camera being integrated into said cylinder, said camera including a lens being positioned on said bottom end of said cylinder wherein said camera is configured to continually capture imagery of the ground thereby facilitating an operator of the backhoe to have a clear view of the ground beneath the bucket.  
5. The assembly according to claim 1, wherein each of said reflectors comprises: a stake having a lower end and an upper end, said lower end tapering to a point wherein said lower end is configured to pierce the ground; and a mirror having a perimeter edge and a reflective surface, said reflective surface being comprised of a light reflecting material, said perimeter edge being coupled to said upper end of said stake, said stake being positionable at a preferred angle of rotation such that said reflective surface of said mirror is directed toward the seat of the backhoe wherein said reflective surface is configured to be visible to the operator.  


6.	Claims 6-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the art of record either alone or in combination do not reasonably teach or suggest the collective features of the claimed backhoe camera assembly and the backhoe camera system, respectively, as shown below.  For e.g., the art of record do not address the specific camera arrangement, with the camera being integrated into the cylinder as claimed. The art of record also do not reasonably address reflectors with a mirror having a perimeter edge and a reflective surface which in turn can be driven into the ground at the worksite with tapered stakes.  

6. A backhoe camera assembly for enhancing visibility of a work area for a backhoe operator, said assembly comprising: a camera unit being pivotally attached to a bucket of a backhoe wherein said camera unit is configured to capture imagery of a work area beneath the bucket, said camera unit comprising: a mount being coupled to and extending away from a pivot point of the bucket such that said mount extends along a line being oriented parallel to a longitudinal axis of an arm of the backhoe to which the bucket is attached, said mount having a distal end with respect to the pivot point; a cylinder having a top end and a bottom end; a pair of pivots, each of said pivots being coupled to and extending upwardly from said top end, said pivots being spaced apart from each other, said distal end of said mount being positioned between said pivots; a pin extending through each of said pivots and engaging said distal end of said mount such that said cylinder is pivotally retained on said mount, said cylinder pivoting on said mount when the backhoe is operated such that an axis extending through said top end and said bottom end of said cylinder is continually aligned with a vertical axis wherein said bottom end of said cylinder is configured to be continually directed toward the ground; and a camera being integrated into said cylinder, said camera including a lens being positioned on said bottom end of said cylinder wherein said camera is configured to continually capture imagery of the ground thereby facilitating an operator of the backhoe to have a clear view of the ground beneath the bucket; a display being coupled to the backhoe, said display being oriented to face a seat in the backhoe wherein said display is configured to be visible to the operator, said display being in communication with said camera unit 9thereby facilitating said display to display imagery captured by said camera unit wherein said display is configured to facilitate the operator to view the imagery, said display having a top edge and a front face, said top edge being coupled to a lower surface of a roof of the backhoe having said front face being directed toward the seat; a conductor being electrically coupled between said camera and said display, said conductor being positioned within the backhoe thereby inhibiting said conductor from being damaged; a lifting unit being integrated into the seat of the backhoe such that said lifting unit adjusts a height of the seat wherein said lifting unit is configured to enhance the operator's ability to see the work area beneath the bucket of the backhoe; and a plurality of reflectors, each of said reflectors being positionable around the work area at strategic locations, each of said reflectors being comprised of a light reflecting material wherein each of said reflectors is configured to facilitate the operator to view the work area on each of said reflectors, each of said reflectors comprising: a stake having a lower end and an upper end, said lower end tapering to a point wherein said lower end is configured to pierce the ground; and a mirror having a perimeter edge and a reflective surface, said reflective surface being comprised of a light reflecting material, said perimeter edge being coupled to said upper end of said stake, said stake being positionable at a preferred angle of rotation such that said reflective surface of said mirror is directed toward the seat of the backhoe wherein said reflective surface is configured to be visible to the operator. 

7. A backhoe camera system for enhancing visibility of a work area for a backhoe operator, said system comprising: 10a backhoe having an arm, a bucket being pivotally coupled to said arm and a seat wherein said seat is configured to facilitate an operator to sit on said seat; a camera unit being pivotally attached to said bucket wherein said camera unit is configured to capture imagery of a work area beneath said bucket, said camera unit comprising: a mount being coupled to and extending away from a pivot point of said bucket such that said mount extends along a line being oriented parallel to a longitudinal axis of said arm of said backhoe to which said bucket is attached, said mount having a distal end with respect to said pivot point; a cylinder having a top end and a bottom end; a pair of pivots, each of said pivots being coupled to and extending upwardly from said top end, said pivots being spaced apart from each other, said distal end of said mount being positioned between said pivots; a pin extending through each of said pivots and engaging said distal end of said mount such that said cylinder is pivotally retained on said mount, said cylinder pivoting on said mount when said backhoe is operated such that an axis extending through said top end and said bottom end of said cylinder is continually aligned with a vertical axis wherein said bottom end of said cylinder is configured to be continually directed toward the ground; and a camera being integrated into said cylinder, said camera including a lens being positioned on said bottom end of said cylinder wherein said camera is configured to continually capture imagery of the ground thereby facilitating an operator of said backhoe to have a clear view of the ground beneath said bucket; a display being coupled to the backhoe, said display being oriented to face said seat in said backhoe wherein said display is configured to be visible to the operator, said display being in communication with said camera unit 11thereby facilitating said display to display imagery captured by said camera unit wherein said display is configured to facilitate the operator to view the imagery, said display having a top edge and a front face, said top edge being coupled to a lower surface of a roof of the backhoe having said front face being directed toward the seat; a conductor being electrically coupled between said camera and said display, said conductor being positioned within said backhoe thereby inhibiting said conductor from being damaged; a lifting unit being integrated into said seat of said backhoe such that said lifting unit adjusts a height of said seat wherein said lifting unit is configured to enhance the operator's ability to see the work area beneath said bucket of said backhoe; and a plurality of reflectors, each of said reflectors being positionable around the work area at strategic locations, each of said reflectors being comprised of a light reflecting material wherein each of said reflectors is configured to facilitate the operator to view the work area on each of said reflectors, each of said reflectors comprising: a stake having a lower end and an upper end, said lower end tapering to a point wherein said lower end is configured to pierce the ground; and a mirror having a perimeter edge and a reflective surface, said reflective surface being comprised of a light reflecting material, said perimeter edge being coupled to said upper end of said stake, said stake being positionable at a preferred angle of rotation such that said reflective surface of said mirror is directed toward the seat of the backhoe wherein said reflective surface is configured to be visible to the operator. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 for additional references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486